DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to amendment

3.	This is a Non-Final Office action in response to applicant’s remarks/arguments filed on 02/08/2021. 
4.	Status of the claims:
	•	Claims 1, 11, 24, and 26 have been amended.
	•	Claims 6 and 19 have been canceled by Applicant’s latest amendment.
•	Claims 1-5, 7-18, 20-24, and 26 are currently pending and have been examined.

Response to remarks/arguments

5.	Applicant’s remarks/arguments filed on 02/08/2021 with respect to amended independent claims 1, 11, 24, and 26 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of rejection is made in view of Gao et al. (US 20140094183 A1).
6.    	In response to Applicant’s remarks/arguments filed on 02/08/2021 regarding amended independent claims 1, 11, 24, and 26, the Examiner acknowledges that the combination of Jung and Patil does not explicitly teach the newly recited features as argued by Applicant. However, the system of Gao et al. (US 20140094183 A1) cures this deficiency.
Please see the rejection below.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1-6, 8, 10-19, 21, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20170118741 A1) in view of Patil et al. (US 20150215981 A1) and further in view of Gao et al. (US 20140094183 A1).


Regarding claim 1, Jung discloses a method of controlling communication in a wireless communication network, the method comprising: a wireless communication device receiving resource allocation information from the wireless communication network, the resource allocation information indicating at least one condition for utilization of a set of resources allocated by the wireless communication network to be used by the wireless communication device for device-to-device communication (Jung, Fig. 18, para. 305: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); and depending on the at least one condition, the wireless communication device controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)).
Jung does not appear to explicitly disclose controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after a direct link with the wireless communication network is interrupted.
(Patil, para. 47-49: after the transition to the intermediate mode, the UE may experience a radio link failure and transition to a distributed transmission mode using a predetermined pool of resources, and the UE may switch to a D2D communications mode based on a centralized transmission resource schedule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after a direct link with the wireless communication network is interrupted as taught by Patil. The motivation for doing so would have been to switch to a D2D communications mode based on a centralized transmission resource schedule.
The combination of Jung and Patil does not appear to explicitly disclose wherein the wireless communication device controls the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device.
In a similar field of endeavor, Gao discloses wherein the wireless communication device controls the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Gao, abstract, Fig. 2, para. 17, 50: in the resource allocation procedure according to examples of embodiments of the invention, in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Gao. The motivation for doing so would have been to provide a mechanism by means of which a resource allocation for a device-to-device communication is achievable with high resource efficiency and low signaling overhead.

Regarding claim 2, Jung as modified by Patil and Gao discloses the method according to claim 1, wherein the set of resources is further allocated to communication with a base station of the wireless communication network (Jung, Fig. 18, and para. 305, 306: the indicator (S401) and the RSRP threshold value (S402) is allocated to communication with the eNB of the wireless communication network). 

Regarding claim 3, Jung as modified by Patil and Gao discloses the method according to claim 2, wherein the at least one condition is based on a characteristic of a radio channel between the wireless communication device and the base station of the wireless communication network (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage). 

Regarding claim 4, Jung as modified by Patil and Gao discloses the method according to claim 3, wherein the at least one condition is based on a comparison of the characteristic of the radio channel to a threshold (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 5, Jung as modified by Patil and Gao discloses the method according to claim 1, wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize the set of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, steps 403-404, and para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). UE 1 performs a D2D operation with UE 2 using the determined resource (S404)). 

Regarding claim 6, Jung as modified by Patil and Gao discloses the method according to claim 1, wherein the wireless communication device controls the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, and para. 303, 305, 306: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage). 

Regarding claim 8, Jung as modified by Patil and Gao discloses the method according to claim 1, wherein the wireless communication device controls the utilization of the set of resources by setting one or more transmission parameters for the device-to-device communication (Jung, Fig. 18, and para. 305, 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value). 

Regarding claim 10, Jung as modified by Patil and Gao discloses the method according to claim 1, wherein the at least one condition is based on strength of a signal as received by the wireless communication device from one or more base stations of the wireless communication network and/or on strength of a signal as received by the (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 11, Jung discloses a method of controlling communication in a wireless communication network, the method comprising: a base station of the wireless communication network determining a set of resources allocated by the wireless communication network to be used by a wireless communication device for device-to-device communication (Jung, Fig. 18, para. 204, 305: the eNB sends an indicator from a network (S401) and an RSRP threshold value (S402) to UE1. The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); the base station determining at least one condition for controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: Based on the indicator and the RSRP threshold value send by the ENB to UE1, the UE 1 determines a resource for mode-2 D2D signal transmission. This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)); and the base station sending resource (Jung, Fig. 18, para. 305: the eNB sends an indicator (S401) and an RSRP threshold value (S402) to the UE. The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used). 
Jung does not appear to explicitly disclose controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after interruption of a direct link to the wireless communication network.
However, Patil from similar field of endeavor discloses controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after interruption of a direct link to the wireless communication network (Patil, para. 47-49: after the transition to the intermediate mode, the UE may experience a radio link failure and transition to a distributed transmission mode using a predetermined pool of resources, and the UE may switch to a D2D communications mode based on a centralized transmission resource schedule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication 
The combination of Jung and Patil does not appear to explicitly disclose wherein the at least one condition applies for controlling the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device.
In a similar field of endeavor, Gao discloses wherein the at least one condition applies for controlling the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Gao, abstract, Fig. 2, para. 17, 50: in the resource allocation procedure according to examples of embodiments of the invention, in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Gao. The motivation for doing so would have been 

Regarding claim 12, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the base station determines the at least one condition depending on availability of resources for device-to-device communication (Jung, para. 285: To determine the threshold condition, the network (i.e. eNB) may set the RSRP threshold value according to the measurement of the RSRP of a serving cell performed by a UE). 

Regarding claim 13, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the base station determines the at least one condition based on strengths of one or more signals as received by the base station (Jung, para. 285: To determine the threshold condition, the network (i.e. eNB) may set the RSRP threshold value according to the measurement of the RSRP (e.g. RSRP represents the received signal strength of a signal and characterizes the channel) of a serving cell performed by a UE). 

Regarding claim 14, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the base station determines the at least one condition based on information received from one or more other base stations of the communication network (Jung, para. 285: To determine the threshold condition, the network (i.e. eNB) may set the RSRP threshold value according to the measurement of the RSRP of a serving cell performed by a UE). 

Regarding claim 15, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the set of resources is further allocated to communication with the base station (Jung, Fig. 18, and para. 305, 306: the indicator (S401) and the RSRP threshold value (S402) is allocated to communication with the eNB of the wireless communication network). 

Regarding claim 16, Jung as modified by Patil and Gao discloses the method according to claim 15, wherein the at least one condition is based on a characteristic of a radio channel between the wireless communication device and the base station (Jung, Fig. 18, para. 305: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used). 

Regarding claim 17, Jung as modified by Patil and Gao discloses the method according to claim 16, wherein the at least one condition is based on a comparison of the characteristic of the radio channel to a threshold (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 18, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the at least one condition applies for controlling the utilization of the set of resources by deciding whether to utilize the set of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, steps 403-404, and para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). UE 1 performs a D2D operation with UE 2 using the determined resource (S404)). 

Regarding claim 19, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the at least one condition applies for controlling the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Jung, Fig. 18, and para. 303, 305, 306: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage). 

Regarding claim 21, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the at least one condition applies for controlling the utilization of the set of resources by setting one or more transmission parameters for the device-to-device communication (Jung, Fig. 18, and para. 305, 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value). 

Regarding claim 23, Jung as modified by Patil and Gao discloses the method according to claim 11, wherein the at least one condition is based on strength of a signal as received by the wireless communication device from one or more base stations of the wireless communication network and/or on strength of a signal as received by the wireless communication device from one or more other wireless communication devices (Jung, Fig. 18, and para. 305: the RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage (e.g. the RSRP represents the received signal strength of a signal and characterizes the channel)). 

Regarding claim 24, Jung discloses a wireless communication device, comprising: a radio interface for connecting to a wireless communication network (Jung, Fig. 19, para. 46, 308: RF unit 1130); and at least one processor (Jung, Fig. 19, para. 308: processor 1110), the at least one processor being configured to: via the radio interface, receive resource allocation information from the wireless communication network, the resource allocation information indicating at least one condition for (Jung, Fig. 18, para. 305: UE 1 receives an indicator from a network (S401) and receives an RSRP threshold value (S402). The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); and depending on the at least one condition, control utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: UE 1 determines a resource for mode-2 D2D signal transmission based on the indicator and the RSRP threshold value (S403). This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)).  
Jung does not appear to explicitly disclose controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after a direct link with the wireless communication network is interrupted.
However, Patil from similar field of endeavor discloses controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after a direct link with the wireless communication network is interrupted (Patil, para. 47-49: after the transition to the intermediate mode, the UE may experience a radio link failure and transition to a distributed transmission mode using a predetermined pool of resources, and the UE may switch to a D2D communications mode based on a centralized transmission resource schedule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after a direct link with the wireless communication network is interrupted as taught by Patil. The motivation for doing so would have been to switch to a D2D communications mode based on a centralized transmission resource schedule.
The combination of Jung and Patil does not appear to explicitly disclose wherein the at least one processor is configured to control the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device.
In a similar field of endeavor, Gao discloses wherein the at least one processor is configured to control the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Gao, abstract, Fig. 2, para. 17, 50: in the resource allocation procedure according to examples of embodiments of the invention, in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Gao. The motivation for doing so would have been to provide a mechanism by means of which a resource allocation for a device-to-device communication is achievable with high resource efficiency and low signaling overhead.
  
Regarding claim 26, Jung discloses a base station for a wireless communication network, the base station comprising: a radio interface for connecting to a wireless communication device (Jung, Fig. 19, para. 46, 308: RF unit 1130); and at least one processor (Jung, Fig. 19, para. 308: processor 1110), the at least one processor being configured to: determine a set of resources allocated by the wireless communication network to be used by a wireless communication device for device-to-device communication (Jung, Fig. 18, para. 204, 305: the eNB sends an indicator from a network (S401) and an RSRP threshold value (S402) to UE1. The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used. The RSRP threshold value functions to subdivide a condition for which UE 1 uses the preconfigured D2D resource in the cell coverage); determine at least one condition for controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device (Jung, Fig. 18, para. 306: Based on the indicator and the RSRP threshold value send by the ENB to UE1, the UE 1 determines a resource for mode-2 D2D signal transmission. This process may be referred to Tables 5 and 6. UE 1 performs a D2D operation with UE 2 using the determined resource (S404)); and via the radio interface, the base station sending resource allocation information indicating the at least one condition to the wireless communication device (Jung, Fig. 18, para. 305: the eNB sends an indicator (S401) and an RSRP threshold value (S402) to the UE. The indicator may indicate whether it is allowed to use a preconfigured D2D resource in the cell coverage and may indicate an RRC state in which the preconfigured D2D resource can be used). 
Jung does not appear to explicitly disclose controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after interruption of a direct link to the wireless communication network.
However, Patil from similar field of endeavor discloses controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after interruption of a direct link to the wireless communication network (Patil, para. 47-49: after the transition to the intermediate mode, the UE may experience a radio link failure and transition to a distributed transmission mode using a predetermined pool of resources, and the UE may switch to a D2D communications mode based on a centralized transmission resource schedule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as controlling utilization of the set of resources for device-to-device communication between the wireless communication device and a further wireless communication device after a direct link with the wireless communication network is interrupted as taught by Patil. The motivation for doing so would have been to switch to a D2D communications mode based on a centralized transmission resource schedule.
The combination of Jung and Patil does not appear to explicitly disclose wherein the at least one condition applies for controlling the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device.
In a similar field of endeavor, Gao discloses wherein the at least one condition applies for controlling the utilization of the set of resources by deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device (Gao, abstract, Fig. 2, para. 17, 50: in the resource allocation procedure according to examples of embodiments of the invention, in step S10, the eNB 10 configures one or more D2D resource pools each comprising plural resources of the communication network which are decided to be offered for a D2D communication established in the coverage area of the eNB 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung with the teaching of Patil to include the above features into the system of Jung such as deciding which part of the set of resources is to be utilized for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Gao. The motivation for doing so would have been to provide a mechanism by means of which a resource allocation for a device-to-device communication is achievable with high resource efficiency and low signaling overhead.

12.	Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20170118741 A1) in view of (Patil et al. and Gao et al.) and further in view of Han et al. (WO 2014022776 A1).

Regarding claim 9, Jung as modified by Patil and Gao discloses the method according to claim 8 with the exception wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme.
In a similar field of endeavor, Han discloses wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme (Han, para. 42: the M-UE could decide to dynamically change the modulation and coding scheme (MCS) for UEs in the D2D pair based on the D2D link quality between UE0 and UE1).

 
Regarding claim 22, Jung as modified by Patil and Gao discloses the method according to claim 21 with the exception wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme.
In a similar field of endeavor, Han discloses wherein the one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme (Han, para. 42: the M-UE could decide to dynamically change the modulation and coding scheme (MCS) for UEs in the D2D pair based on the D2D link quality between UE0 and UE1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Patil/Gao with the teaching of Han to include the above features into the modified system of Jung such as one or more transmission parameters comprise a transmit power, a modulation scheme, and/or a coding scheme as taught by Han. The motivation for doing so would have been to provide higher throughput by supporting flexible bandwidth.

13.	Claims 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20170118741 A1) in view of (Patil et al. and Gao et al.) and further in view of Kaur et al. (US 20170142741 A1).

Regarding claim 7, Jung as modified by Patil and Gao discloses the method according to claim 1 with the exception wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device.
However, Kaur from similar field of endeavor discloses wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the wireless communication device controls the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device (Kaur, para. 184, 243: a WTRU may be configured to select a resource pool for a WTRU transmission (Tx) and/or reception (Rx). A D2D enabled WTRU may be configured with at least a reception resource pool (e.g., or reception pool) and/or at least a transmitting resource pool (e.g., or transmission pool). A D2D enabled WTRU may be configured to use a resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Patil/Gao with the teaching of Kaur to include the above features into the modified system of Jung such as controlling the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Kaur. The motivation for doing so would have been to improve the user's reachability and/or mobility (Kaur, para. 4).

Regarding claim 20, Jung as modified by Patil and Gao discloses the method according to claim 11 with the exception wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink transmissions to the base station, and wherein the at least one condition applies for controlling the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device.
However, Kaur from similar field of endeavor discloses wherein the set of resources comprises a first subset of resources allocated to downlink transmissions from the base station and a second subset of resources allocated for uplink (Kaur, para. 184, 243: a WTRU may be configured to select a resource pool for a WTRU transmission (Tx) and/or reception (Rx). A D2D enabled WTRU may be configured with at least a reception resource pool (e.g., or reception pool) and/or at least a transmitting resource pool (e.g., or transmission pool). A D2D enabled WTRU may be configured to use a resource pool).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Jung/Patil/Gao with the teaching of Kaur to include the above features into the modified system of Jung such as controlling the utilization of the set of resources by deciding whether to utilize at least one of the first subset of resources and the second subset of resources for the device-to-device communication between the wireless communication device and the further wireless communication device as taught by Kaur. The motivation for doing so would have been to improve the user's reachability and/or mobility (Kaur, para. 4).   

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--	Folke et al. (US 20170034834 A1) discloses a method for allocation of radio resources for D2D communications is adapted based on the obtained measurement. Fraction of the allocated D2D radio resources that is utilized for D2D communication is estimated in a radio communications network where a network node and the wireless device operate. Reconfiguration of allocation of resources for communications is signaled to the device based on allocation of resources for communications.                                                                                                                                                                                                                                                                                                                                                                            
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466